UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4133



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONNIE BARRETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CR-04-244)


Submitted:   September 29, 2006           Decided:   October 20, 2006


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            This appeal is before the court after our limited remand

for resentencing under United States v. Booker, 543 U.S. 220

(2005).     Ronnie Barrett appeals the 120-month sentence imposed

following   his    conviction      on    two     counts   of   being     a    felon    in

possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1), 924

(2000). He contends that imposition of a sentence greater than the

alternate    sentence     stated    by     the    court    during       his   original

sentencing hearing resulted in an unreasonable sentence.                       We find

that the district court properly applied the sentencing guidelines

and that the sentence imposed is reasonable.                   We therefore affirm

the sentence.

            This court reviews the imposition of a sentence for

reasonableness.      Booker, 543 U.S. at 260-61; United States v.

Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005). After Booker, courts

must   calculate    the    appropriate         guideline       range,    making       any

appropriate factual findings. United States v. Davenport, 445 F.3d

366, 370 (4th Cir. 2006).               The court then should consider the

resulting advisory guideline range in conjunction with the factors

under 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), and determine

an appropriate sentence.           Davenport, 445 F.3d at 370.                  If the

sentence imposed is within the advisory guideline range, it will be

presumed to be a reasonable sentence.              United States v. Green, 436

F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).


                                        - 2 -
          Barrett   contends    that   his   sentence   is   unreasonable

because the district court, relying on the same presentence report

and the same facts as were available during his original sentencing

proceeding, imposed on resentencing a sentence greater than the

alternate sentence expressed by the court as applicable should the

United States Supreme Court declare the sentencing guidelines

unconstitutional in their entirety.          The Supreme Court did not

declare the guidelines wholly unconstitutional, but rather upheld

the guidelines except to the extent that they were mandatory.         See

Booker, 543 U.S. at 233 (stating that the sentencing guidelines, if

merely made advisory, would not violate the Sixth Amendment).

          On resentencing, the district court properly followed the

sentencing procedure outlined by this court in Hughes, 401 F.3d at

546-47. The court determined the applicable sentencing range under

the guidelines, and then determined whether a sentence within that

range was appropriate. Specifically, the court considered the fact

that Barrett fled from officers, turned and pointed a loaded

firearm at the officers, and, but for his slipping and falling, he

may have fired the weapon.     When apprehended after again trying to

flee, Barrett was in possession of a second firearm.         The district

court stated that the “seriousness of the offense jumps out to the

Court” and “but for just sheer fortune, an officer is not now

dead.” The court also noted Barrett’s 13-year criminal history and

his failure to reform his conduct when given the opportunity to do


                                 - 3 -
so as a youth.     Additionally, the court found a need to protect the

public from Barrett’s continued criminal activity. Considering all

these things, as well as Barrett’s statements of his lack of family

support and his difficult childhood, the court found that a 120-

month sentence--the statutory maximum--was appropriate.

              Because the district court adequately explained the basis

for its sentencing decision and considered both Barrett’s arguments

and the § 3553(a) factors with respect to Barrett and his conduct,

we find that the resulting 120-month sentence was reasonable.               See

United States v. Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006),

petition for cert. filed,             U.S.L.W.          (U.S. July 21, 2006)

(No. 06-5439); Green, 436 F.3d at 457.             Accordingly, we affirm

Barrett’s sentence.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 4 -